Exhibit 10 (u)

 

AMENDMENT NO. 1 to

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1, dated as of July 9, 2018 (the “Amendment”), is by and
between Albany International Corp. (the "Company") and Olivier Jarrault
("Executive").

 

WHEREAS, the Company and Executive are parties to that certain Agreement entered
into as of March 2, 2018, relating to Executive’s employment by the Company (the
“Agreement”); and

 

WHEREAS, the Company and Executive desire to clarify their respective rights and
obligations relating to reimbursement of certain business expenses incurred by
Executive in the course of his employment by the Company;

 

NOW THEREFORE, in consideration of the premises, the mutual covenants and the
agreements hereinafter set forth and other good and valuable consideration, the
parties hereto hereby agree that the Agreement is hereby amended as follows,
with effect from the Effective Date (as defined in the Agreement):

 

 

1.      Definitions. Unless otherwise defined herein, terms defined in the
Agreement are used herein as therein defined.

2. Clause (e) of paragraph 3 of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

(e) Relocation. Executive shall relocate to Rochester, New Hampshire area no
later than March 1, 2019. In the interim, Executive shall be reimbursed for
temporary housing expenses and shall be entitled to such other relocation
benefits as (i) are provided for pursuant to the Company's Executive Relocation
Policy, a copy of which has been provided to the Executive, with the caveat that
neither the one-year policy expiration nor 90-day temporary housing limit shall
apply to Executive, or (ii) are approved by the Chairman of the Board of the
Company. Provided such expenses are incurred in compliance with the Company’s
travel and expense policy, or have otherwise been approved by the Chairman, the
Company will pay or reimburse Executive for all flight expenses incurred prior
to March 1, 2019 for travel from any Company work location to Los Angeles,
California, travel from Los Angeles, California to any Company work location,
and travel from any Company work location to any other Company work location
through Los Angeles, California. (Evidence of approval of any item covered by
this clause may be in the form of an expense or relocation report reflecting
such expenses that is approved by the Chairman.) The Company will provide tax
assistance (gross-up) to Executive on all such expenses for travel to, from, or
through Los Angeles, California that are personal

 

 

to Executive or will appear as income on Executive's Form W-2.

 

2. A new clause (g) to paragraph 3 shall be added to the Agreement to read as
follows:

 

(g) Travel, Meals and Entertainment Expenses.  Executive shall be entitled to
reimbursement of any business travel and entertainment expenses incurred by the
Executive in the performance of his duties for or on behalf of the Company that
are (i) in accordance with the Company’s policies as in effect from time to
time, or (ii) approved by the Chairman of the Board.  (Evidence of such approval
may be in the form of an expense report reflecting such expenses that is
approved by the Chairman.)

 

 

3. Except as expressly amended, modified and supplemented hereby, the terms,
provisions and conditions of the Agreement are unchanged and in full force and
effect and are hereby ratified and confirmed in all respects.

 

 

4. This Amendment may be executed in counterparts, and each counterpart will
have the same force and effect as an original and will constitute an effective,
binding agreement on the part of each of the undersigned.

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:

 



ALBANY INTERNATIONAL CORP.       By: /s/ John B.
Cozzolino___________________________ Date: July 25, 2018 Name:  John B.
Cozzolino   Title:  Chief Financial Officer and Treasurer           EXECUTIVE  
    /s/ Olivier Jarrault_______________________________         Date: July 25,
2018 Olivier Jarrault  





 

 